DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 6, the limitation regarding the molded honeycomb structure is indefinite because it is unclear if the titanium dioxide makes up the honeycomb substrate or if the titanium dioxide is supported on a honeycomb substrate. Claims 2-5, 7-10 are rejected for their dependency on Claims 1 & 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102179241 A in view of CN 1451475 A.

CN ‘241 fails to disclose that the inventive catalyst is a catalyst comprising a honeycomb substrate.
CN ‘475 discloses a honeycomb-shaped exhaust gas treatment catalyst with titanium dioxide powder and the titanium dioxide powder using honeycomb exhaust gas treatment catalyst (Technical Field). The catalyst is disclosed to be used in catalyzing reactions such as hydrolysis of carbonyl sulfate (ibid), as is the case of CN ‘241. Such a disclosed catalyst shape achieves a catalyst capable of effective treatment of exhaust gases containing carbonyl sulfide (ibid).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute one known molded shape for another, both known for effective catalysis of carbonyl sulfide, with the predicted result of a catalyst capable of effective treatment of exhaust gases containing carbonyl sulfide. See MPEP 2143 (I)(B).
Regarding Claim 2, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, CN ‘241 discloses that when rare earth and/or alkaline earth metals are selected as the active components, they can be supported on the carrier by an impregnation method ([0053]).

Regarding Claim 5, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, CN ‘241 discloses the use of potassium oxide in the inventive catalyst ([0047]).
Regarding Claim 6, CN ‘241 discloses a method for preparing a catalyst for the hydrolysis and de-cleaning of organic sulfur in coal gas ([0048]). This reads on Claim 6, in which a method for producing a catalyst for COS hydrolysis is claimed. Further, CN ‘241 discloses that in a step involving the addition of one or more of barium salt, rare earth, alkaline earth metal and synthetic perovskite composite metal oxide and additives ([0051]), when rare earth and/or alkaline earth metals are selected as the active components, they can be supported on the carrier by an impregnation method ([0053]). This reads on Claim 6, in which impregnating a catalyst containing titanium dioxide supporting a barium compound with an aqueous solution containing a metal salt of a co-catalyst is disclosed. Further, CN ‘241 discloses a drying and activation step after the impregnation step cited previously ([0052]). This activation step happens at high temperatures ([0054]) and thus is considered to be calcinating the dried product. This reads on Claim 6, in which drying the impregnated catalyst and calcining the dried catalyst to allow the co-catalyst to be supported on the catalyst. Further, the prior art makes obvious the composition and structure of the inventive catalyst, in that that the catalyst containing titanium dioxide supporting a barium compound is a molded catalyst comprising a honeycomb substrate, and the co-catalyst is at least one selected from the group consisting of a 
Regarding Claim 7, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 2. Therefore, this claim is rejected in the same way. See Claim 2 rejection.
Regarding Claim 10, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 5. Therefore, this claim is rejected in the same way. See Claim 5 rejection.
Regarding Claims 4, the prior art makes obvious the limitations of Claim 1 as shown above. Further, CN ‘241 discloses that the alkaline earth metal is 1-8% of the total weight of the catalyst ([0044]). This overlaps with and makes obvious the range claimed by Claim 4.
Regarding Claim 3, the prior art makes obvious the limitations of Claim 1 as shown above. Further, while CN ‘241 is silent regarding the co-catalyst is supported in a molar ratio from 1 to 4 with respect to the barium compound, CN ‘241 discloses a range for the weight percent of the co-catalyst that makes obvious that claimed by Claim 4. Because the mass content of the cocatalyst is made obvious by CN ‘241, and since the molar ratio of the cocatalyst with respect to the barium compound is a function of the mass of the cocatalyst, CN ‘241 must therefore make obvious the molar ratio of the cocatalyst with respect to the barium compound. 
Regarding Claim 8, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process 
Regarding Claim 9, the prior art makes obvious the limitations of Claim 6 as shown above.  Further, this process claim cites the same properties of the product created in the process claim cited above in Claim 4. Therefore, this claim is rejected in the same way. See Claim 4 rejection.
Regarding Claims 11 & 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art does not disclose the use of an acetate or hydroxide as a precursor for the cocatalyst, absent showings of criticality or non-obviousness of such compounds, one of ordinary skill in the art would find it obvious to substitute the compounds chosen in Claims 11 & 12 for the potassium oxide disclosed by the prior art as seen above, as both compounds would act as a source of potassium for the cocatalyst in the same, predictable way. The substitution of one known element for another that yields predictable results to one of ordinary skill in the art is considered prima facie obvious in the absence of evidence to the contrary. See MPEP 2143 (I)(B).

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the primary reference and secondary reference fail to teach the limitations of the amended claims 1 & 6, such argument is not found persuasive based on the language used by the claim. The Applicant has amended Claim 1 & 6 to use the transitional phrase “consisting essentially of” – this phrase limits the scope of a claim to the 
Further, the Applicant makes claims to unexpected results found based on the catalyst-cocatalyst composition and cites test examples from the instant specification. Arguments must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness, as is the case in calling to light such showings. See MPEP 716.02(e). The evidence of unexpected results presented does not compare the instant invention to that of the closest prior art, CN’241, and is therefore unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736